DETAILED ACTION
This action is in response to claims filed 27 August, 2021 for application 16/115083 filed 28 August, 2018. Currently claims 1-22 are pending.
All rejections have been overcome by Applicant’s arguments.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 27 August, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 8,250,011 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, either alone or in combination, fairly discloses or teaches the limitations of the claims. In particular:
From independent claim 1:
wherein each of the plurality of digital dynamic synapse circuits includes a respective binary register, and wherein each binary register configured to store a strength value representing a neurotransmitter type and a level;
the post-synaptic potential value being the sum of the strength value and a then-current-decremented post-synaptic potential value, and 


	The closest prior art of record Indiveri et al. (A VLSI Array of Low-Power Spiking Neurons and Bistable Synapses with Spike-Timing Dependent Plasticity) teaches a hardware neuromorphic system with leaky integrate-and-fire spiking neurons. Maass (Computation with Spiking Neurons) teaches exemplary computation with spiking neurons with somas and synapses, however, does not model strength with neurotransmitter type and level.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-22 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NILSSON whose telephone number is (571)272-5246. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571)-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NILSSON/           Primary Examiner, Art Unit 2122